     Case 4:19-cr-00032-RSB-CLR Document 43 Filed 02/02/21 Page 1 of 3




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

UNITED STATES OF                     )
AMERICA,                             )
                                     )
                                     )
v.                                   )         CR419-032
                                     )
BARSHEEN LANG,                       )
                                     )
                                     )
               Defendant.            )

                                ORDER

     Barsheen Lang was convicted of a single count of possession of a

firearm by a prohibited person as an armed career criminal. See doc. 38

at 1. He did not appeal the judgment, but filed two documents entitled,

“Petitioning Affidavit of Truth to Vacate a Void Judgement [sic] Due to

Ineffective Assistance of Counsel of Record.” Doc. 39 at 1; doc. 41 at 1.

The Government filed a response to the first pleading. Doc. 40. The Court

entered an order, pursuant to Castro v. United States, 540 U.S. 3756

(2003), informing Lang that he needed to clarify the pleadings or the Court

would reconstrue them as 28 U.S.C. § 2255 motions. See doc. 42. The

Court offered him the alternatives of (1) having his motions reconstrued

and ruled upon, as filed; (2) amending the motions to include any other
     Case 4:19-cr-00032-RSB-CLR Document 43 Filed 02/02/21 Page 2 of 3




alleged grounds for habeas relief; or (3) withdrawing them entirely. Id. at

2. He did not respond to that Order.

     Since Lang has not responded, the Court will reconstrue his

pleadings as motions pursuant to 28 U.S.C. § 2255.             The Clerk is

DIRECTED to note the reconstruction on the docket and to process the

original pleadings, docs. 39 & 41, the Government’s response, doc. 40, the

Court’s Castro order, doc. 42, and this Order according to his standard

procedures for motions pursuant to § 2255.

     Ordinarily, a § 2255 motion would be subject to preliminary review,

pursuant to Rule 4 of the Rules Governing Section 2255 Proceedings.

However, since the Government has already filed a response, doc. 42, the

Court might simply proceed to consider it. The status of the Government’s

response is complicated, somewhat, by the fact that Lang has not

responded to it. Given the pervasive ambiguity of the proceedings thus

far, the Court will attempt to clarify the situation as follows:

     (1)   Now that Lang’s pleadings have been definitively reconstrued

           as § 2255 motions, the Government must clarify its response.

           Within ninety days of the date of this Order, see 28 U.S.C. §

           2255 Rule 4(b), the Government must file a response to the §
Case 4:19-cr-00032-RSB-CLR Document 43 Filed 02/02/21 Page 3 of 3




      2255. See 28 U.S.C. § 2255 Rule 5. If the Government wishes

      to rest on the response previously filed, it should file a notice

      of its intent;

(2)   Within one hundred and twenty days of the date of this Order,

      Lang must file his reply to the Government’s answer. See 28

      U.S.C. § 2255 Rule 5(d).

SO ORDERED, this 2nd day of February, 2021.



                             _______________________________
                             ________
                             __     __________
                                             ______
                                                 _____
                                                    __________
                                                    __      ___
                             CHRISTOPHER
                             C RI
                             CH R STOP
                                     OPHER L. RAY
                             UNITED STATES
                                       STATE T S MAGISTRATE
                                                   MAGIS   S TR JUDGE
                             SOUTHERN DISTRICT OF GEORGIA
